68 So.3d 1027 (2011)
In re Appeal of the Decisions of the DISCIPLINARY BOARD NOS. 09-PDB-099 AND 09-PDB-100.
No. 2011-OB-0981.
Supreme Court of Louisiana.
August 5, 2011.


*1028 ORDER
Upon review of the record of this matter, we have determined the hearing committee was not provided with a complete record in support of the July 22, 2010 supplemental closure memorandum prepared by the Office of Disciplinary Counsel. Accordingly,
IT IS ORDERED that this matter be remanded to the disciplinary board for the compilation of a complete record. Thereafter, complainant's request for review of the dismissal of her complaints shall be reconsidered by the hearing committee and the disciplinary board. If complainant is not satisfied with the disposition of the matter following review by the board, she may refile in this court a petition for leave to appeal pursuant to Supreme Court Rule XIX, § 30(C).
FOR THE COURT:
  /s/ John L. Weimer
  /s/ Justice, Supreme Court of Louisiana
*1029